         Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 1 of 45



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

KAYLA M. BRADY, et al.                                 *
                                                       *   Civil Case No.: 8:21-cv-01412-CBD
               Plaintiffs,                             *
                                                       *
       v.                                              *
                                                       *
WALMART INC., et al.                                   *
                                                       *
               Defendants.                             *

               DEFENDANTS’ AMENDED ANSWER AND DEFENSES TO
             PLAINTIFFS’ COMPLAINT AND REQUEST FOR JURY TRIAL

       Defendants Walmart Inc. and Wal-Mart Stores East, L.P. (collectively, “Walmart”), by

counsel, for their Amended Answer and Defenses to Plaintiffs Kayla M. Brady, individually and

as the personal representative of the Estate of Jacob C. Mace, C.C., by and through his mother and

next friend Nicole Clark, G.M., by and through his mother and next friend Kayla Brady, Debra

McCreary, and Mark Mace’s (collectively, “Plaintiffs”) Complaint and Request for Jury Trial

(“Complaint”), state as follows:

                                        INTRODUCTION
       1.      This case is about Defendants WALMART INC.'s and WAL-MART STORES

EAST, LP'S (together, "WALMART") decision on November 15, 2019, to place profit over human

life by negligently and/or unlawfully selling a Hatfield shotgun (the "Shotgun"), to Plaintiffs'

decedent, JACOB MACE (a WALMART employee), despite WALMART's knowledge of his

mental illness, suicidal ideation, state of intoxication, and one or more prior suicide attempts.

       ANSWER:         Walmart avers that Plaintiffs have represented their allegations in paragraph

1. Walmart denies any other allegations in paragraph 1. Walmart also denies it violated any federal

or state law, denies it breached any legal duty, denies it was negligent in any way, denies it is in

any way liable to Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.
         Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 2 of 45



        2.     JACOB MACE foreseeably used the Shotgun a few hours later to take his own life.

        ANSWER:        Walmart denies the allegations in paragraph 2.

        3.     WALMART, when it chose to become a Federal Firearms Licensee ("FFL")

engaged in the business of selling firearms, voluntarily assumed a duty to not only comply with

all relevant federal and state firearms laws, but also to exercise the highest degree of care in selling

guns.

        ANSWER:        Walmart admits that it is a Federal Firearms Licensee and sells firearms in

some of its stores and admits that there are federal and state firearms laws, some of which are

applicable to Walmart. Walmart further avers that the remaining allegations contained in paragraph

3 of the Complaint relate to contentions and allegations of law which require no response. To the

extent a response is deemed necessary, Walmart denies it violated any federal or state law, denies

it breached any legal duty, denies it was negligent in any way, denies it is in any way liable to

Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

        4.     One of the important laws that WALMART agreed to follow included, but is not

limited to, Maryland's prohibition on the possession of a shotgun by an individual suffering from

a mental disorder who has a history of violence directed at himself or others. See Md. Code Ann.,

Pub. Safety § 5-205(b)(6).

        ANSWER:        Walmart avers that the allegations contained in paragraph 4 of the

Complaint relate to contentions and allegations of law which require no response. To the extent a

response is deemed necessary, Walmart denies it violated any federal or state law, denies it

breached any legal duty, denies it was negligent in any way, denies it is in any way liable to

Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.




                                                   2
         Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 3 of 45



       5.      In addition to this specific statutory duty, the common law duty of reasonable care

required WALMART, among other things, to train and supervise all employees to recognize signs

of mental or emotional distress in prospective buyers and to avoid entrusting firearms to

individuals displaying indications that they are a danger to themselves or others.

       ANSWER:         Walmart avers that the allegations contained in paragraph 5 of the

Complaint relate to contentions and allegations of law which require no response. To the extent a

response is deemed necessary, Walmart denies it violated any federal or state law, denies it

breached any legal duty, denies it was negligent in any way, denies it is in any way liable to

Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

       6.      But for WALMART's knowing violation of one or more relevant laws applicable

to the sale or marketing of firearms and its breach of relevant standards of care, JACOB MACE

would not have had access to the Shotgun and could not have harmed himself with the Shotgun.

       ANSWER:         Walmart denies the allegations in paragraph 6.

       7.      WALMART knew that it was a foreseeable risk that if it sold firearms in violation

of the statutes and standards it was required to follow, that its firearms would be used in suicides.

       ANSWER:         Walmart denies the allegations in paragraph 7.

       8.      Exactly such a tragedy was both the direct and proximate result of WALMART's

negligent and/or unlawful misconduct in selling the Shotgun to JACOB MACE.

       ANSWER:         Walmart denies the allegations in paragraph 8.

       9.      This lawsuit does not seek to impose liability on firearms retailers who sell guns

legally and responsibly. Instead, Plaintiffs seek to hold WALMART accountable for the

foreseeable consequences of selling a gun illegally and irresponsibly that caused and contributed

to the death by suicide of JACOB MACE.



                                                   3
         Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 4 of 45



       ANSWER:         Walmart denies the allegations in paragraph 9 and Walmart also denies it

violated any federal or state law, denies it breached any legal duty, denies it was negligent in any

way, denies it is in any way liable to Plaintiffs, and denies that Plaintiffs are entitled to any relief

whatsoever.

                                              PARTIES
       10.     At all times relevant to the cause of action asserted herein, the Decedent, JACOB

MACE, was an employee of WALMART in Supercenter #1981 located in St. Mary's County,

Maryland.

       ANSWER:         Walmart admits the allegations in paragraph 10.

       11.     Plaintiff KAYLA BRADY is an adult resident of St. Mary's County, Maryland, the

surviving spouse of JACOB MACE, and the duly appointed Personal Representative of the Estate

of JACOB MACE, deceased.

       ANSWER:         Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 11 and therefore denies the allegations.

       12.     Plaintiff G.M. is a surviving son of JACOB MACE and a minor resident of St.

Mary's County, Maryland, who brings this action by and through his mother and next friend,

KAYLA BRADY.

       ANSWER:         Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 12 and therefore denies the allegations.

       13.     Plaintiff C.C. is a surviving son of JACOB MACE and a minor resident of Calvert

County, Maryland, who brings this action by and through his mother and next friend, NICOLE

CLARK.




                                                   4
         Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 5 of 45



       ANSWER:         Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 13 and therefore denies the allegations.

       14.     Plaintiff DEBRA MCCREAVY is an adult resident of St. Mary's County,

Maryland, and surviving mother of JACOB MACE.

       ANSWER:         Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 14 and therefore denies the allegations.

       15.     Plaintiff MARK MACE is an adult resident of King George County, Virginia, and

surviving father of JACOB MACE.

       ANSWER:         Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 15 and therefore denies the allegations.

       16.     The Defendants, WALMART INC. and WAL-MART STORES EAST, LP, are

American multinational corporations incorporated under the laws of the State of Delaware and

headquartered in Bentonville, Arkansas.

       ANSWER:         Walmart admits that Defendant Walmart Inc. is corporation that is

incorporated in the State of Delaware and has its principal place of business in the State of

Arkansas. Walmart avers that Defendant Wal-Mart Stores East, L.P., is a Delaware limited

partnership and has its principal place of business in the State of Arkansas.

       17.     The Defendants, WALMART INC. and WAL-MART STORES EAST, LP, are

registered to do business in the State of Maryland and are marked as businesses in good standing.

       ANSWER:         Walmart admits the allegations in paragraph 17.

       18.     WALMART INC. owns and operates at least forty-eight stores in the State of

Maryland including Prince George's County.




                                                 5
         Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 6 of 45



        ANSWER:        Walmart admits that it owns and operate stores in the State of Maryland,

including Prince George’s County, Maryland. Walmart denies that the ownership or operation of

any stores in Prince George’s County, Maryland is indicative that the Circuit Court for Prince

George’s County, Maryland is the appropriate jurisdiction or venue for this action.

        19.    At all times relevant, WALMART INC. and WAL-MART STORES EAST, LP

maintained a Federal Firearms License and held themselves out as marketers and sellers of

firearms.

        ANSWER:        Walmart admits that it maintains a Federal Firearms License and sells

firearms in some of its stores. As to any remaining allegations in paragraph 19 of the Complaint,

Walmart denies it violated any federal or state law, denies it breached any legal duty, denies it was

negligent in any way, denies it is in any way liable to Plaintiffs, and denies that Plaintiffs are

entitled to any relief whatsoever

        20.    At all times relevant, WALMART INC. and WAL-MART STORES EAST, LP

carry on regular businesses in Prince George's County, Maryland and holds themselves out to the

Prince George's County community as a holder of a Federal Firearms License.

        ANSWER:        Walmart admits that it owns and operate stores in the State of Maryland,

including Prince George’s County, Maryland and admits that it maintains a Federal Firearms

License. Walmart denies that the ownership or operation of any stores in Prince George’s County,

Maryland and any corresponding maintenance of a Federal Firearms License is indicative that the

Circuit Court for Prince George’s County, Maryland is the appropriate jurisdiction or venue for

this action.




                                                 6
         Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 7 of 45



                                   JURISDICTION & VENUE
       21.     Jurisdiction is proper because the Defendants, WALMART INC. and WAL-MART

STORES EAST, LP, carry on regular businesses in Prince George's County, Maryland. Md. Code

Ann., Cts. & Jud. Proc. § 6-201.

       ANSWER:         Walmart denies that jurisdiction is proper in the Circuit Court of Prince

George’s County, Maryland. Walmart admits that the United States District Court for the District

of Maryland has jurisdiction, but denies it violated any federal or state law, denies it breached any

legal duty, denies it was negligent in any way, denies it is in any way liable to Plaintiffs, and denies

that Plaintiffs are entitled to any relief whatsoever.

       22.     The amount in controversy exceeds seventy-five thousand dollars ($75,000)

exclusive of interest and costs.

       ANSWER:         Walmart understands that the Plaintiffs have represented that the amount in

controversy exceeds seventy-five thousand dollars ($75,000) exclusive of interest and costs and

Plaintiffs are seeking damages in excess of the jurisdictional limits of United States District Court

for the District of Maryland, but denies it violated any federal or state law, denies it breached any

legal duty, denies it was negligent in any way, denies it is in any way liable to Plaintiffs, and denies

that Plaintiffs are entitled to any relief whatsoever.

       23.     Plaintiffs are, and at all times relevant to this action have been, residents of

Maryland and Virginia.

       ANSWER:         Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 23 and therefore denies the allegations.

       24.     Defendants are, and at all times relevant to this action have been, transacting and

carrying on a regular business in Prince George's County, Maryland. In the course of this business,

Defendants have caused tortious injury in the State by an act and/or omission.

                                                   7
         Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 8 of 45



       ANSWER:         Walmart admits that it owns and operate stores in the State of Maryland,

including Prince George’s County, Maryland. Walmart denies that the ownership or operation of

any stores in Prince George’s County, Maryland or the transacting and carrying on a regular

business in Prince George’s County, Maryland is indicative that the Circuit Court for Prince

George’s County, Maryland is the appropriate jurisdiction or venue for this action. As to any

remaining allegations in paragraph 24 of the Complaint, Walmart denies the allegations. Walmart

also denies it violated any federal or state law, denies it breached any legal duty, denies it was

negligent in any way, denies it is in any way liable to Plaintiffs, and denies that Plaintiffs are

entitled to any relief whatsoever.

       25.     Venue is proper in Prince George's County, Maryland.

       ANSWER:         Walmart denies the allegations in paragraph 25.

                                     FACTUAL ALLEGATIONS
I.     WALMART Had a Duty to Sell Firearms in a Safe, Lawful, and Responsible Manner
       26.     When WALMART applied for and received the privilege of acting as an FFL, it

accepted the "responsibility to ensure that, in the course of sales or other dispositions . . ., weapons

are not obtained by individuals whose possession of them would be contrary to the public interest."

Abramski v. United States, 573 U.S. 169, 190 (2014) (internal quotation and alteration omitted).

       ANSWER:         Walmart avers that the allegations contained in paragraph 26 of the

Complaint relate to contentions and allegations of law which require no response. To the extent a

response is deemed necessary, Walmart denies it violated any federal or state law, denies it

breached any legal duty, denies it was negligent in any way, denies it is in any way liable to

Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

       27.     WALMART's duty to act as a gatekeeper is not limited to running a federally-

required Brady background check (see 18 U.S.C. § 922(t)); indeed, a dealer such as WALMART

                                                   8
         Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 9 of 45



cannot and must not make sales where, independent of the results of any background check, the

dealer has actual or constructive knowledge that a potential purchaser is legally disqualified from

owning a weapon. See § 922(d).

        ANSWER:        Walmart avers that the allegations contained in paragraph 27 of the

Complaint relate to contentions and allegations of law which require no response. To the extent a

response is deemed necessary, Walmart denies it violated any federal or state law, denies it

breached any legal duty, denies it was negligent in any way, denies it is in any way liable to

Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

        28.    WALMART has a responsibility to learn and carefully follow all relevant laws at

all times.

        ANSWER:        Walmart avers that the allegations contained in paragraph 28 of the

Complaint relate to contentions and allegations of law which require no response. To the extent a

response is deemed necessary, Walmart avers that “relevant laws” is vague and, therefore,

Walmart is without sufficient knowledge or information as to the truth or falsity of the allegations

contained in paragraph 28 and therefore denies the allegations.

        29.    In Maryland, individuals who are "suffer-[ing] from a mental disorder as defined

in § 10-101(i)(2) of the Health—General Article and ha[ve] a history of violent behavior against

the[mselves] or another" may not lawfully possess a shotgun. Md. Code Ann., Pub. Safety § 5-

205(b)(6).

        ANSWER:        Walmart avers that the allegations contained in paragraph 29 of the

Complaint relate to contentions and allegations of law which require no response. To the extent a

response is deemed necessary, Walmart denies it violated any federal or state law, denies it




                                                   9
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 10 of 45



breached any legal duty, denies it was negligent in any way, denies it is in any way liable to

Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

       30.     The relevant definition of "mental disorder" incorporates a "mental illness that so

substantially impairs the mental or emotional functioning of an individual as to make care or

treatment necessary or advisable for the welfare of the individual or for the safety of the person or

property of another." Md. Code Ann., Health-General § 10-101(i)(2).

       ANSWER:         Walmart avers that the allegations contained in paragraph 30 of the

Complaint relate to contentions and allegations of law which require no response. To the extent a

response is deemed necessary, Walmart denies it violated any federal or state law, denies it

breached any legal duty, denies it was negligent in any way, denies it is in any way liable to

Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

       31.     An individual who aids and abets another's unlawful possession of a firearm with

actual or constructive knowledge that such an individual is disqualified is equally responsible, as

an accessory, for any direct statutory violations by the disqualified possessor. See Md. Code Ann.,

Crim. Pro. § 4-204.

       ANSWER:         Walmart avers that the allegations contained in paragraph 31 of the

Complaint relate to contentions and allegations of law which require no response. To the extent a

response is deemed necessary, Walmart denies it violated any federal or state law, denies it

breached any legal duty, denies it was negligent in any way, denies it is in any way liable to

Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

       29.     [sic] Prior to and during the sale of shotgun to JACOB MACE, WALMART had

actual or constructive knowledge of its statutory duty not to provide a shotgun to individuals barred

under, inter alia, Md. Code Ann., Pub. Safety § 5-205(b)(6).



                                                  10
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 11 of 45



       ANSWER:         Walmart avers that the allegations contained in paragraph 29 [sic] of the

Complaint relate to contentions and allegations of law which require no response. To the extent a

response is deemed necessary, Walmart denies it violated any federal or state law, denies it

breached any legal duty, denies it was negligent in any way, denies it is in any way liable to

Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

       30.     [sic] A FFL's duty to act as a gatekeeper who keeps guns from dangerous

individuals extends beyond solely complying with relevant statutes.

       ANSWER:         Walmart avers that the allegations contained in paragraph 30 [sic] of the

Complaint relate to contentions and allegations of law which require no response. To the extent a

response is deemed necessary, Walmart denies it violated any federal or state law, denies it

breached any legal duty, denies it was negligent in any way, denies it is in any way liable to

Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

       31.     [sic] A dealer has the discretion to deny a sale even upon successful completion of

a background check and compliance with other statutory requirements.

       ANSWER:         Walmart avers that the allegations contained in paragraph 31 [sic] of the

Complaint relate to contentions and allegations of law which require no response. To the extent a

response is deemed necessary, Walmart denies it violated any federal or state law, denies it

breached any legal duty, denies it was negligent in any way, denies it is in any way liable to

Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

       32.     A dealer should exercise its discretion to deny a gun sale in the event it has

knowledge that a potential purchaser may be a danger to himself or others, including knowledge

gained from observing erratic or suspicious behavior indicative of potential mental disturbance or

criminality.



                                                  11
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 12 of 45



       ANSWER:         Walmart avers that the allegations contained in paragraph 32 of the

Complaint relate to contentions and allegations of law which require no response. To the extent a

response is deemed necessary, Walmart denies it violated any federal or state law, denies it

breached any legal duty, denies it was negligent in any way, denies it is in any way liable to

Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

       33.     A responsible FFL must not place its desire for profits over public safety.

       ANSWER:         Walmart avers that FFL have certain legal obligations. As to any remaining

allegations in paragraph 33 of the Complaint, Walmart denies the allegations and denies it violated

any federal or state law, denies it breached any legal duty, denies it was negligent in any way,

denies it is in any way liable to Plaintiffs, and denies that Plaintiffs are entitled to any relief

whatsoever.

       34.     A responsible FFL should refuse to provide a gun to anyone who displays clear

indicators he may harm himself or others regardless of whether a sale is prohibited by statute.

       ANSWER:         Walmart avers that FFL have certain legal obligations. As to any remaining

allegations in paragraph 34 of the Complaint, Walmart denies the allegations and denies it violated

any federal or state law, denies it breached any legal duty, denies it was negligent in any way,

denies it is in any way liable to Plaintiffs, and denies that Plaintiffs are entitled to any relief

whatsoever.

       35.     This duty incorporates an obligation for firearms retailers to carefully select, train,

and monitor their employees in order to make sure that their employees have internalized and are

following both the law and all relevant safety protocols.

       ANSWER:         Walmart avers that the allegations contained in paragraph 35 of the

Complaint relate to contentions and allegations of law which require no response. Walmart further



                                                  12
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 13 of 45



avers that FFL have certain legal obligations. As to any remaining allegations in paragraph 35 of

the Complaint, Walmart denies the allegations and denies it violated any federal or state law,

denies it breached any legal duty, denies it was negligent in any way, denies it is in any way liable

to Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

        36.     Firearms industry actors and others have repeatedly recognized that reasonable care

requires that firearms sellers employ safeguards to mitigate against the risk of firearms suicide.

        ANSWER:         Walmart avers that the allegations contained in paragraph 36 of the

Complaint relate to contentions and allegations of law which require no response. To the extent a

response is deemed necessary, Walmart denies it violated any federal or state law, denies it

breached any legal duty, denies it was negligent in any way, denies it is in any way liable to

Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

        37.     Firearms are the most frequent means by which individuals attempt to commit

suicide; indeed, suicide by firearm is more common than suicide by all other means combined.

        ANSWER:         This paragraph states a broad conclusion without regard to the specific facts

of this case or citation to any source. To the extent a response is deemed necessary, Walmart denies

it violated any federal or state law, denies it breached any legal duty, denies it was negligent in

any way, denies it is in any way liable to Plaintiffs, and denies that Plaintiffs are entitled to any

relief whatsoever.

        38.     A suicide attempt utilizing a firearm is also more likely to result in death than an

attempt by any other means.

        ANSWER:         This paragraph states a broad conclusion without regard to the specific facts

of this case or citation to any source. To the extent a response is deemed necessary, Walmart denies

it violated any federal or state law, denies it breached any legal duty, denies it was negligent in



                                                  13
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 14 of 45



any way, denies it is in any way liable to Plaintiffs, and denies that Plaintiffs are entitled to any

relief whatsoever.

       39.     A suicide committed with a firearm is a foreseeable consequence of failure to

follow relevant laws and safety protocols.

       ANSWER:         Walmart avers that the allegations contained in paragraph 39 of the

Complaint relate to contentions and allegations of law which require no response. To the extent a

response is deemed necessary, Walmart denies it violated any federal or state law, denies it

breached any legal duty, denies it was negligent in any way, denies it is in any way liable to

Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

       40.     Upon information and belief, WALMART was well aware, prior to and during the

sale of the Shotgun to MACE, that suicide by firearm is a large contributor to our nation's epidemic

of gun violence and that gun dealers have a duty to implement measures to prevent their firearms

from being obtained for use in suicides.

       ANSWER:         Walmart avers that the allegations contained in paragraph 40 of the

Complaint relate to contentions and allegations of law which require no response. To the extent a

response is deemed necessary, Walmart denies it violated any federal or state law, denies it

breached any legal duty, denies it was negligent in any way, denies it is in any way liable to

Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

       41.     Actors both within and outside of the firearms industry have recognized the

importance of implementing and enforcing reasonable safeguards at the point of sale to minimize

the significant risk of firearm suicide.

       ANSWER:         This paragraph states a broad conclusion without regard to the specific facts

of this case or citation to any source. To the extent a response is deemed necessary, Walmart denies



                                                  14
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 15 of 45



it violated any federal or state law, denies it breached any legal duty, denies it was negligent in

any way, denies it is in any way liable to Plaintiffs, and denies that Plaintiffs are entitled to any

relief whatsoever.

       42.     These safeguards are in addition to any statutory duties imposed on FFL's.

       ANSWER:         Walmart avers that FFL have certain legal obligations. As to any remaining

allegations in paragraph 42 of the Complaint, Walmart denies the allegations and denies it violated

any federal or state law, denies it breached any legal duty, denies it was negligent in any way,

denies it is in any way liable to Plaintiffs, and denies that Plaintiffs are entitled to any relief

whatsoever.

       43.     For example, the National Shooting Sports Foundation ("NSSF")—the firearms

industry's trade association—partnered with the American Foundation for Suicide Prevention to

develop a Suicide Prevention Toolkit for firearms retailers like WALMART to utilize in order to

help prevent customers from using their guns in suicides.

       ANSWER:         This paragraph states a broad conclusion without regard to the specific facts

of this case and the Suicide Prevention Toolkit speaks for itself. To the extent a response is deemed

necessary, Walmart denies that the Suicide Prevention Toolkit created any legal obligation or duty

upon Walmart and denies it violated any federal or state law, denies it breached any legal duty,

denies it was negligent in any way, denies it is in any way liable to Plaintiffs, and denies that

Plaintiffs are entitled to any relief whatsoever.

       44.     This toolkit lists a number of “[s]uicide [w]arning [s]igns” that should be taken

“[s]eriously” including, inter alia, an individual talking about killing him or herself and/or

increasing use of alcohol or narcotics.




                                                    15
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 16 of 45



       ANSWER:         This paragraph states a broad conclusion without regard to the specific facts

of this case and the Suicide Prevention Toolkit speaks for itself. To the extent a response is deemed

necessary, Walmart denies that the Suicide Prevention Toolkit created any legal obligation or duty

upon Walmart and denies it violated any federal or state law, denies it breached any legal duty,

denies it was negligent in any way, denies it is in any way liable to Plaintiffs, and denies that

Plaintiffs are entitled to any relief whatsoever.

       45.     Recognizing the intersection between firearms access and actual suicide attempts,

this toolkit recommends various practices to limit a suicidal individual's ability to access firearms.

       ANSWER:         This paragraph states a broad conclusion without regard to the specific facts

of this case and the Suicide Prevention Toolkit speaks for itself. To the extent a response is deemed

necessary, Walmart denies that the Suicide Prevention Toolkit created any legal obligation or duty

upon Walmart and denies it violated any federal or state law, denies it breached any legal duty,

denies it was negligent in any way, denies it is in any way liable to Plaintiffs, and denies that

Plaintiffs are entitled to any relief whatsoever.

       46.     Similarly, multiple states where WALMART conducts business have guidance for

gun dealers on screening customers for suicidal ideation.

       ANSWER:         This paragraph states a broad conclusion without regard to the specific facts

of this case or citation to any source. To the extent a response is deemed necessary, Walmart denies

it violated any federal or state law, denies it breached any legal duty, denies it was negligent in

any way, denies it is in any way liable to Plaintiffs, and denies that Plaintiffs are entitled to any

relief whatsoever.




                                                    16
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 17 of 45



        47.     The New Hampshire Firearm Safety Coalition has noted that almost one in ten

suicides in New Hampshire occur with a recently purchased firearm—often within hours of the

purchase—and produced a tip sheet to help combat this problem.

        ANSWER:         This paragraph states a broad conclusion without regard to the specific facts

of this case and the New Hampshire Firearm Safety Coalition tip sheet speaks for itself. To the

extent a response is deemed necessary, Walmart denies that the New Hampshire Firearm Safety

Coalition tip sheet created any legal obligation or duty upon Walmart and denies it violated any

federal or state law, denies it breached any legal duty, denies it was negligent in any way, denies

it is in any way liable to Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

        48.     This tip sheet, produced in collaboration with firearms dealers in New Hampshire,

recommends that a dealer who observes a visibly distraught customer ask screening questions

including, inter alia, an individual's intended use of the firearm and, in appropriate circumstances,

whether the individual is suicidal.

        ANSWER:         This paragraph states a broad conclusion without regard to the specific facts

of this case and the New Hampshire Firearm Safety Coalition tip sheet speaks for itself. To the

extent a response is deemed necessary, Walmart denies that the New Hampshire Firearm Safety

Coalition tip sheet created any legal obligation or duty upon Walmart and denies it violated any

federal or state law, denies it breached any legal duty, denies it was negligent in any way, denies

it is in any way liable to Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

        49.     The tip sheet further encourages dealers who identify a potentially suicidal

customer to contemplate a variety of steps including asking the customer to consider delaying his

or her purchase, directing him or her to other self-defense products (like pepper-spray) which are

less easily used in a suicide attempt and denying the sale of the product even where it might be



                                                  17
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 18 of 45



allowed by statute. The sheet reminds FFLs that "you are under no obligation to sell a gun to

anyone."

        ANSWER:         This paragraph states a broad conclusion without regard to the specific facts

of this case and the New Hampshire Firearm Safety Coalition tip sheet speaks for itself. To the

extent a response is deemed necessary, Walmart denies that the New Hampshire Firearm Safety

Coalition tip sheet created any legal obligation or duty upon Walmart and denies it violated any

federal or state law, denies it breached any legal duty, denies it was negligent in any way, denies

it is in any way liable to Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

        50.     The Safer Homes Collaborative—a joint project between gun owners and the

mental health community—adapted the New Hampshire Firearm Safety Coalition tip sheet to

produce a similar resource for Missouri firearms retailers.

        ANSWER:         This paragraph states a broad conclusion without regard to the specific facts

of this case and the Safer Homes Collaborative speaks for itself. To the extent a response is deemed

necessary, Walmart denies that the Safer Homes Collaborative created any legal obligation or duty

upon Walmart and denies it violated any federal or state law, denies it breached any legal duty,

denies it was negligent in any way, denies it is in any way liable to Plaintiffs, and denies that

Plaintiffs are entitled to any relief whatsoever.

        51.     WALMART has, itself, upon information and belief, joined the above consensus

by recognizing and accepting that its duty of reasonable care requires it to implement protocols to

prevent firearms from being diverted into the hands of individuals showing a propensity to harm

themselves or others but who may not necessarily be disqualified under relevant federal or state

laws.




                                                    18
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 19 of 45



       ANSWER:         This paragraph states a broad conclusion without regard to the specific facts

of this case. To the extent a response is deemed necessary, Walmart denies it violated any federal

or state law, denies it breached any legal duty, denies it was negligent in any way, denies it is in

any way liable to Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

       52.     Specifically, upon information and belief, WALMART has a formal or informal

policy of "blacklisting" whereby an individual, including one suffering from a dangerous mental

issue, can be reported to the management of a relevant store and the store management will decline

to sell a firearm to that individual regardless of whether he is prohibited from possessing a firearm.

       ANSWER:         This paragraph states a broad conclusion without regard to the specific facts

of this case. To the extent a response is deemed necessary, Walmart denies that it has a formal or

an informal policy of “blacklisting” where an individual can be reported to the management of a

relevant store and the store management will decline to sell a firearm to that individual regardless

of whether he or she is prohibited from possessing a firearm. Walmart further avers that it has

policies and procedures regarding the sale of firearms. As to any remaining allegations in

paragraph 52, Walmart denies it violated any federal or state law, denies it breached any legal duty,

denies it was negligent in any way, denies it is in any way liable to Plaintiffs, and denies that

Plaintiffs are entitled to any relief whatsoever.

II.    WALMART Had Actual and/or Constructive Knowledge that JACOB MACE was a
       Disqualified Possessor Undergoing a Mental Crisis
       53.     JACOB MACE began working for WALMART in Supercenter #1981 part-time in

February 2018 and continued to work for about nine months before a hiatus.

       ANSWER:         Walmart admits that Jacob Mace began working for Walmart at Store No.

1981 part-time in March 2018, was classified as a full-time employee in July 2018, and left




                                                    19
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 20 of 45



Walmart’s employ in May 2019. As to any remaining allegations in paragraph 53 of the Complaint,

Walmart denies the allegations.

       54.       He returned to WALMART for part-time employment from February 2019 until

his death in November 2019.

       ANSWER:            Walmart admits that Jacob Mace returned to Walmart’s employ as a part-

time employee in September 2019 and was a Walmart employee at the time of his death in

November 2019. As to any remaining allegations in paragraph 54 of the Complaint, Walmart

denies the allegations.

       55.       JACOB MACE worked in WALMART's maintenance department.

       ANSWER:            Walmart admits the allegations in paragraph 55.

       56.       JACOB MACE's direct supervisor at Walmart was BRENAN JONES.

       ANSWER:            Walmart admits that all times relevant in the Complaint, Brennan Jones was

considered a supervisor-level employee at Walmart Store No. 1981. As to any remaining

allegations in paragraph 56 of the Complaint, Walmart denies the allegations.

       57.       Over the course of JACOB MACE's two periods of employment, WALMART had

substantial opportunity to observe JACOB MACE and recognize his psychological and mental

health issues.

       ANSWER:            Walmart admits that Jacob Mace was a Walmart employee. As to any

remaining allegations in paragraph 57 of the Complaint, Walmart denies the allegations.

       58.       JACOB MACE was formally diagnosed with major depressive disorders and

borderline personality disorder while working at WALMART INC. in June 2019, but had battled

with mental health issues including depression and suicidal ideation since childhood.




                                                  20
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 21 of 45



       ANSWER:            Walmart denies that Jacob Mace was employed by Walmart in June 2019.

As to any remaining allegations in paragraph 58, Walmart is without sufficient knowledge or

information as to the truth or falsity of the allegations contained in paragraph 58 and therefore

denies the allegations.

       59.     Many of JACOB MACE's coworkers at WALMART, including, but not limited to,

JENNIFER KREBS, CHRISTINA O'SHEA, and HANNAH WERNER were aware that JACOB

MACE had an extensive history of mental health issues including depression and suicidal ideation.

       ANSWER:            Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 59 and therefore denies the allegations.

       60.     Beginning on October 31, 2019, JACOB MACE began experiencing an acute

mental health crisis that lasted for sixteen days until his death on November 15, 2019.

       ANSWER:            Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 60 and therefore denies the allegations.

       61.     During this period, JACOB MACE's family removed the gun that WALMART had

previously sold him so he would not have access to a firearm to act on his suicidal ideation.

       ANSWER:            Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 61 and therefore denies the allegations.

       62.     During this period, JACOB MACE repeatedly sought mental health treatment or

evaluation at one or more hospitals and was taking one or more prescription anti-depressants.

       ANSWER:            Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 62 and therefore denies the allegations.

       63.     As a consequence of multiple hospital visits, JACOB MACE missed work at

WALMART several times.



                                                  21
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 22 of 45



       ANSWER:         Walmart admits that Mace did not work several days during the period of

October 31, 2019 to November 15, 2019. As to any remaining allegations in paragraph 63,

Walmart is without sufficient knowledge or information as to the truth or falsity of the allegations

contained in paragraph 63 and therefore denies the allegations.

       64.     After missing work, JACOB MACE presented letters documenting his hospital

visits to his WALMART supervisor JONES.

       ANSWER:         Walmart denies the allegations in paragraph 64.

       65.     Although these letters did not specify why JACOB MACE was admitted to the

hospital, he explained the mental health crisis motivating these visits in discussions with JONES.

       ANSWER:         Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 65 and therefore denies the allegations.

       66.     JONES was specifically aware that JACOB MACE had engaged in suicidal

ideation and on at least one occasion instructed JACOB MACE to call a suicide hotline while

JACOB MACE was at work at Supercenter #1981.

       ANSWER:         Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 66 and therefore denies the allegations.

       67.     On November 9, 2019, before entering the hospital for three days, JACOB MACE

exchanged several text messages with his WALMART coworker and friend, O'SHEA.

       ANSWER:         Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 67 and therefore denies the allegations.

       68.     JACOB MACE told O'SHEA about his "crippling" depression and that he had

attempted suicide earlier in the week.




                                                22
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 23 of 45



       ANSWER:         Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 68 and therefore denies the allegations.

       69.     O'SHEA asked JACOB MACE how he planned to kill himself to which he

responded, "[s]lit wrists. Buy a gun."

       ANSWER:         Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 69 and therefore denies the allegations.

       70.     O'SHEA took a screenshot of her text conversation with JACOB MACE and sent

it to JONES—JACOB MACE's supervisor.

       ANSWER:         Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 70 and therefore denies the allegations.

       71.     This screenshot included JACOB MACE's plan to "[s]lit wrists. Buy a gun."

       ANSWER:         Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 71 and therefore denies the allegations.

       72.     Upon information and belief, WALMART has an informal policy of "blacklisting"

of individuals who should not be sold firearms even if they are not prohibited under relevant state

or federal laws.

       ANSWER:         Walmart denies that is has an informal policy of “blacklisting” of

individuals who should not be sold firearms even if they are not prohibited under relevant state or

federal laws. Walmart further avers that it has policies and procedures regarding the sale of

firearms. As to any remaining allegations in paragraph 72, Walmart denies it violated any federal

or state law, denies it breached any legal duty, denies it was negligent in any way, denies it is in

any way liable to Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.




                                                  23
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 24 of 45



       73.     About a half hour after O'SHEA sent JONES the screenshot of her text messages

with JACOB MACE, the two met to discuss placing JACOB MACE on this "blacklist."

       ANSWER:         Walmart denies that it has a formal or an informal “blacklist.” As to any

remaining allegations in paragraph 73, Walmart is without sufficient knowledge or information as

to the truth or falsity of the allegations contained in paragraph 73 and therefore denies the

allegations.

       74.     O'SHEA explained she was worried for JACOB MACE's safety and did not want

him to be able to purchase a firearm.

       ANSWER:         Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 74 and therefore denies the allegations.

       75.     JONES told O'SHEA that he would "take care of it."

       ANSWER:         Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 75 and therefore denies the allegations.

       76.     Upon information and belief, JONES never followed through on this promise

despite both this specific warning and his awareness of JACOB MACE's general mental instability.

       ANSWER:         Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 76 and therefore denies the allegations.

       77.     WALMART did not utilize its own "blacklist" during the sale to their own

employee, JACOB MACE.

       ANSWER:         Walmart denies that it has a formal or an informal blacklist. Walmart further

avers that it has policies and procedures regarding the sale of firearms. As to any remaining

allegations in paragraph 77, Walmart denies it violated any federal or state law, denies it breached




                                                24
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 25 of 45



any legal duty, denies it was negligent in any way, denies it is in any way liable to Plaintiffs, and

denies that Plaintiffs are entitled to any relief whatsoever.

       78.     On November 12, 2019, JACOB MACE sent a Facebook message to his

WALMART coworker ERIC MCLAUGHLIN.

       ANSWER:         Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 78 and therefore denies the allegations.

       79.     MCLAUGHLIN worked behind the firearm counter at Walmart Supercenter #1981

in the Sports & Outdoors department.

       ANSWER:         Walmart admits that Eric McLaughlin worked as the Sporting Goods

Department Manager at Store No. 1981 and that the Sporting Goods Department where

McLaughlin worked sold firearms. As to any remaining allegations in paragraph 79, those

allegations are vague and, therefore, Walmart is without sufficient knowledge or information as to

the truth or falsity of the allegations contained in paragraph 79 and therefore denies the allegations.

       80.     JACOB MACE asked MCLAUGHLIN if WALMART sold single shot shotguns

and which one was the cheapest.

       ANSWER:         Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 80 and therefore denies the allegations.

III.   WALMART's Knowingly Violated Statutory Duties and its Duty to Use Reasonable
       Care in Providing the Shotgun to JACOB MACE, Thereby Foreseeably Causing
       JACOB MACE's Suicide
       81.     On the morning of November 15, 2019, JACOB MACE showed up for work at

Supercenter #1981 at approximately 7:00 a.m. and clocked out for his "lunch" break at

approximately 9:30 a.m.




                                                  25
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 26 of 45



       ANSWER:            Walmart admits that on November 15, 2019, Jacob Mace reported for his

shift at Store No. 1981 at approximately 6:57 a.m. and took a break at approximately 9:30 a.m.

       82.       JACOB MACE's WALMART co-worker, KREBS, was able to perceive that

JACOB MACE had been drinking that morning.

       ANSWER:            Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 82 and therefore denies the allegations.

       83.       KREBS identified the fact that JACOB MACE had been drinking as unusual

because he did not normally drink and had been sober for several months.

       ANSWER:            Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 83 and therefore denies the allegations.

       84.       JACOB MACE texted O'SHEA and indicated that something was troubling him.

       ANSWER:            Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 84 and therefore denies the allegations.

       85.       At approximately 9:40 a.m. that morning, JACOB MACE approached WALMART

employee MCLAUGHLIN, who was working at the firearms counter in the Sports & Outdoors

department.

       ANSWER:            Walmart admits that sometime after 9:30 a.m. on November 15, 2019, Jacob

Mace approached McLaughlin, who was working in the Sporting Goods Department. As to any

remaining allegations in paragraph 85 of the Complaint, Walmart is without sufficient knowledge

or information as to the truth or falsity of the allegations contained in paragraph 85 and therefore

denies the allegations.

       86.       JACOB MACE then began the process of purchasing the Shotgun during his

"lunch" break.



                                                  26
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 27 of 45



        ANSWER:           Walmart admits that sometime after 9:30 a.m. on November 15, 2019, Jacob

Mace began the process of purchasing a firearm. As to any remaining allegations in paragraph 86

of the Complaint, Walmart is without sufficient knowledge or information as to the truth or falsity

of the allegations contained in paragraph 86 and therefore denies the allegations.

        87.        MCLAUGHLIN entered information into the computer's purchasing system for

federal and/or state background checks.

        ANSWER:           Walmart admits that McLaughlin completed Section B and Section C of the

National Instant Criminal Background Check System form. As to any remaining allegations in

paragraph 87 of the Complaint, Walmart denies it violated any federal or state law, denies it

breached any legal duty, denies it was negligent in any way, denies it is in any way liable to

Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

        88.        WALMART's asset manager, IDA RANDALL arrived at the counter at 9:53 a.m.

and approved the purchase as well as JACOB MACE's purchase of a box of ammunition.

        ANSWER: Walmart admits that sometime after 9:30 a.m. on November 15, 2019 the Store

No. 1981’s Asset Protection Manager Ida Randall verified the information entered into the

computer terminal at the firearms counter by Mace and McLaughlin. As to any remaining

allegations in paragraph 88 of the Complaint, Walmart is without sufficient knowledge or

information as to the truth or falsity of the allegations contained in paragraph 88 and therefore

denies the allegations.

        89.        As WALMART was aware, among other things, of information from JACOB

MACE's conversations with JONES regarding his repeated mental health hospitalizations and

suicidal ideation, his disclosure to O'SHEA of a recent suicide attempt, and his plans to buy a gun

to kill himself.



                                                  27
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 28 of 45



        ANSWER:         Walmart denies the allegations in paragraph 89.

        90.     As a result, WALMART had actual or constructive knowledge that JACOB MACE

was "suffer[ing] from a mental disorder" and had a "history of violent behavior against [himself]"

and, thus, could not lawfully possess a shotgun. Md. Pub. Safety Code § 5-205(b)(6).

        ANSWER:         Walmart denies the allegations in paragraph 90.

        91.     WALMART, however, chose to act as a culpable accessory and assist JACOB

MACE in his unlawful possession of the Shotgun.

        ANSWER:         Walmart denies the allegations in paragraph 91.

        92.     WALMART knowingly violated, either directly or as an accomplice and/or co-

conspiracy laws applicable to the sale and marketing of firearms, including but not limited to

unlawfully providing a shotgun to an individual barred under Md. Code Ann., Pub. Safety § 5-

205(b)(6).

        ANSWER:         Walmart denies the allegations in paragraph 92.

        93.     WALMART's knowing violation of laws caused JACOB MACE's untimely and

preventable death.

        ANSWER:         Walmart denies the allegations in paragraph 93.

        94.     WALMART's violation of Md. Code Ann., Pub. Safety § 5-205(b)(6) and

potentially other relevant laws constitutes evidence of negligence sufficient to demonstrate that

Plaintiff has a prima facie claim for relief.

        ANSWER:         Walmart denies the allegations in paragraph 94.

        95.     WALMART's unlawful sale to JACOB MACE was caused by WALMART's

failure to appropriately train its employees regarding relevant firearms laws.

        ANSWER:         Walmart denies the allegations in paragraph 95.



                                                28
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 29 of 45



       96.     Upon information and belief, MCLAUGHLIN and RANDALL also violated their

common law duty of reasonable care by willfully ignoring clear indications that JACOB MACE

was inebriated and/or distraught at the time of the purchase.

       ANSWER:         Walmart denies the allegations in paragraph 96.

       97.     Upon information and belief, MCLAUGHLIN and RANDALL did not ask JACOB

MACE any screening questions regarding, for example, his mental state, his intended use for the

Shotgun, his desire to buy a "cheap" gun, or his drinking.

       ANSWER:         Walmart avers that it complied with all federal and state laws and

regulations concerning the sale of the subject firearm to Jacob Mace. As to any remaining

allegations in paragraph 97 of the Complaint, Walmart denies the allegations and denies it violated

any federal or state law, denies it breached any legal duty, denies it was negligent in any way,

denies it is in any way liable to Plaintiffs, and denies that Plaintiffs are entitled to any relief

whatsoever.

       98.     Upon information and belief, this lack of screening was a direct and foreseeable

result of WALMART's negligent failure to appropriately select, train, and monitor its employees

to make sure that they were following critical safety practices designed to prevent the provision of

firearms to emotionally unstable individuals.

       ANSWER:         Walmart denies the allegations in paragraph 98.

       99.     Upon information and belief, JACOB MACE would not have been able to provide

satisfactory answers to screening inquiries like those above and, therefore, a responsible dealer

would have declined the sale of the Shotgun.

       ANSWER:         Walmart denies the allegations in paragraph 99.




                                                29
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 30 of 45



       100.    Upon information and belief, if JACOB MACE had been placed on the "blacklist,"

or the "blacklist" was utilized properly, no WALMART employee would have processed the sale

to JACOB MACE.

       ANSWER:         Walmart denies the allegations in paragraph 100.

       101.    Thus, had WALMART followed all relevant laws, complied with its duty of

reasonable care by following widely accepted safety guidelines, properly trained its employees

and/or applied by its own self-constructed safety protocols, JACOB MACE would not have had

the Shotgun on November 15, 2019, and could not have used it to harm himself.

       ANSWER:         Walmart denies the allegations in paragraph 101.

       102.    Instead, as a result of WALMART's knowing violation of one or more firearms

laws, applicable standard of care and its callous refusal to follow the law or to consider safety of

the public—or its own employees—in selling firearms, WALMART placed the Shotgun in

JACOB MACE's hands and provided him a receipt time-stamped at 9:58 a.m.

       ANSWER:         Walmart admits that Jacob Mace purchased a firearm from Walmart Store

No. 1981 at approximately 9:58 a.m. on November 15, 2019. As to the remaining allegations in

paragraph 102 of the Complaint, Walmart denies the allegations and denies it violated any federal

or state law, denies it breached any legal duty, denies it was negligent in any way, denies it is in

any way liable to Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

       103.    JACOB MACE never returned from his break after leaving with the Shotgun.

       ANSWER:         Walmart avers that “returned from his break” is vague and, therefore,

Walmart is without sufficient knowledge or information as to the truth or falsity of the allegations

contained in paragraph 103 and therefore denies the allegations.

       104.    This led his friends and family to call 911 for assistance locating him.



                                                  30
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 31 of 45



       ANSWER:         Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 104 and therefore denies the allegations.

       105.    Shortly after 12:00 p.m., officers from St. Mary's County Sheriffs Office located

JACOB MACE, deceased, inside his truck in a nearby parking lot.

       ANSWER:         Walmart admits only that the St. Mary’s County Sheriff’s Office Incident

Report notes that after 12:00 p.m. on November 15, 2019, officers located Jacob Mace, deceased,

inside his truck in a parking lot. As to any remaining allegations in paragraph 105 in the Complaint,

Walmart is without sufficient knowledge or information as to the truth or falsity of the allegations

contained in paragraph 105 and therefore denies the allegations.

       106.    He was pronounced dead at 12:07 p.m. as a result of a single gunshot wound

inflicted with the Shotgun and ammunition sold to him by WALMART.

       ANSWER:         Walmart admits only that the St. Mary’s County Sheriff’s Office Incident

Report notes that after 12:00 p.m. on November 15, 2019, officers located Jacob Mace and

observed that he had “injuries that were inconsistent with life from an apparent self inflicted

gunshot wound.” As to any remaining allegations in paragraph 106 in the Complaint, Walmart is

without sufficient knowledge or information as to the truth or falsity of the allegations contained

in paragraph 106 and therefore denies the allegations.

       107.    Consistent with KREBS' observation that JACOB MACE had been drinking, his

body was found next to partially consumed bottle of Fireball whiskey.

       ANSWER:         Walmart is without sufficient knowledge or information as to the truth or

falsity of the allegations contained in paragraph 107 and therefore denies the allegations.

       108.    JACOB MACE's death was the foreseeable consequence of WALMART choosing

to violate one or more relevant firearms laws, failing to train and supervise its employees to



                                                 31
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 32 of 45



institute relevant safeguards and, ultimately, choosing to entrust a lethal firearm to a person known

to be suffering from a mental crisis and operating under the influence of alcohol.

       ANSWER:         Walmart denies the allegations in paragraph 108.

       109.     Upon information and belief, WALMART has not made any changes to its

negligent and/or unlawful training and sales practices, which would reduce the likelihood of

similar negligent and/or unlawful transfers of firearms to other individuals.

       ANSWER:         Walmart avers that pursuant to Rule 407 of the Federal Rules of Evidence

any subsequent remedial measures are not admissible to prove negligence, culpable conduct, a

defect in a product or its design, or a need for a warning or instruction and incorporates Rules 407

of the Federal Rule of Evidence in its response to paragraph 109. As to any remaining allegations

in paragraph 109, Walmart avers that “changes to its negligent and/or unlawful training and sales

practices” and “similar negligent and/or unlawful transfers of firearms” is vague and, therefore,

Walmart is without sufficient knowledge or information as to the truth or falsity of the allegations

contained in paragraph 109 and therefore denies the allegations. Walmart also denies it violated

any federal or state law, denies it breached any legal duty, denies it was negligent in any way,

denies it is in any way liable to Plaintiffs, and denies that Plaintiffs are entitled to any relief

whatsoever.

       110.     Upon information and belief, WALMART's continuation of reckless, unsafe and/or

unlawful business practices continues to threaten rights of peace, health and safety common to all

members of the public and, thus, constitutes an actionable and ongoing public nuisance under

Maryland law.

       ANSWER:         Walmart denies the allegations in paragraph 110.




                                                 32
         Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 33 of 45



                                            COUNT I
                                   Negligence – Wrongful Death
        111.    Plaintiffs adopt and incorporate the allegations in Paragraphs 1 through 110 above.

        ANSWER:         Walmart incorporates its Answers set forth above as though fully restated

in their entirety herein.

        112.    WALMART had a duty to train and supervise its employees to follow all relevant

state and federal firearms statutes including, but not limited to, Md. Pub. Safety Code § 5-

205(b)(6).

        ANSWER:         Walmart avers that the allegations contained in paragraph 112 of the

Complaint relate to contentions and allegations of law which require no response. To the extent a

response is deemed necessary, Walmart denies it violated any federal or state law, denies it

breached any legal duty, denies it was negligent in any way, denies it is in any way liable to

Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

        113.    WALMART also had a duty to train and supervise its employees to carefully follow

safety protocols designed to screen out potential firearms purchasers showing a risk of harming

themselves or others.

        ANSWER:         Walmart avers that the allegations contained in paragraph 113 of the

Complaint relate to contentions and allegations of law which require no response. To the extent a

response is deemed necessary, Walmart denies it violated any federal or state law, denies it

breached any legal duty, denies it was negligent in any way, denies it is in any way liable to

Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

        114.    Upon information and belief, WALMART failed to appropriately train and

supervise employees including, but not necessarily limited to, MCLAUGHLIN, RANDALL and

JONES.


                                                  33
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 34 of 45



       ANSWER:         Walmart denies the allegations in paragraph 114.

       115.    But for WALMART's negligent training and supervision, these individuals would

have refused to supply the Shotgun to JACOB MACE so as not to aid in this violation of Md. Pub.

Safety Code § 5-205(b)(6).

       ANSWER:         Walmart denies the allegations in paragraph 115.

       116.    WALMART's violation of laws including but not limited to Md. Code Ann., Pub.

Safety § 5-205(b)(6) constitutes evidence of negligence sufficient to demonstrate that Plaintiffs

have a prima facie case.

       ANSWER:         Walmart denies the allegations in paragraph 116.

       117.    Similarly, but for WALMART's negligent training and supervision, these

individuals would appropriately applied relevant safety protocols in response to the clear indicators

of danger presented by JACOB MACE and would have denied the sale under these protocols.

       ANSWER:         Walmart denies the allegations in paragraph 117.

       118.    For example, but for WALMART's negligent training and supervision,

WALMART employees would have asked various screening questions of JACOB MACE which

he would not have been able to provide satisfactory answers.

       ANSWER:         Walmart denies the allegations in paragraph 118.

       119.    WALMART's knowing breach of one or more firearms laws and its common law

duty of care directly and foreseeably led to JACOB MACE' s suicide by putting a lethal tool in the

hands of a distraught and inebriated individual openly threatening self-harm.

       ANSWER:         Walmart denies the allegations in paragraph 119.

       120.    Plaintiffs are entitled to damages for the harm that proximately resulted from

WALMART's negligent and/or unlawful misconduct.



                                                 34
          Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 35 of 45



          ANSWER:       Walmart denies the allegations in paragraph 120 and Walmart denies it

violated any federal or state law, denies it breached any legal duty, denies it was negligent in any

way, denies it is in any way liable to Plaintiffs, and denies that Plaintiffs are entitled to any relief

whatsoever.

                                           COUNT II
                                   Negligence – Survival Action
          121.   Plaintiffs adopt and incorporate the allegations in Paragraphs 1 through 120 above.

          ANSWER:       Walmart incorporates its Answers set forth above as though fully restated

in their entirety herein.

          122.   The Estate of JACOB MACE was opened on or about December 9, 2019, in St.

Mary's County, Maryland and KAYLA BRADY was appointed as personal representative of the

estate.

          ANSWER:       Walmart is without sufficient knowledge or information as to the truth or

 falsity of the allegations contained in paragraph 122 and therefore denies the allegations.

          123.   KAYLA BRADY as the personal representative of the estate brings this claim for

the conscious pain and suffering, physical injuries, and other damages that the late JACOB MACE

experienced on November 15, 2019, as a direct and proximate result of the negligence and breaches

of duty by Defendants, by and through its employees.

          ANSWER:       Walmart avers that Kayla Brady has represented that she is the personal

representative of the estate and brings this claim for the conscious pain and suffering, physical

injuries, and other damages that the late Jacob Mace experienced on November 15, 2019. As to

any remaining allegations in paragraph 123 of the Complaint, Walmart denies the allegations and

denies it violated any federal or state law, denies it breached any legal duty, denies it was negligent




                                                  35
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 36 of 45



in any way, denies it is in any way liable to Plaintiffs, and denies that Plaintiffs are entitled to any

relief whatsoever.

                                           COUNT III
                                   Negligence – Wrongful Death
        124.    Plaintiffs adopt and incorporate the allegations in Paragraphs 1 through 123 above.

        ANSWER:         Walmart incorporates its Answers set forth above as though fully restated

in their entirety herein.

        125.    All FFLs have a duty not to provide firearms to a class of individuals deemed by

Congress or a state legislature as presenting an excessive risk of misusing firearms to harm

themselves or others.

        ANSWER:         Walmart avers that the allegations contained in paragraph 125 of the

Complaint relate to contentions and allegations of law which require no response. To the extent a

response is deemed necessary, Walmart denies it violated any federal or state law, denies it

breached any legal duty, denies it was negligent in any way, denies it is in any way liable to

Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

        126.    This would include not providing firearms to any purchaser disqualified under Md.

Code Aim., Pub. Safety § 5-205(b)(6).

        ANSWER:         Walmart avers that the allegations contained in paragraph 126 of the

Complaint relate to contentions and allegations of law which require no response. To the extent a

response is deemed necessary, Walmart denies it violated any federal or state law, denies it

breached any legal duty, denies it was negligent in any way, denies it is in any way liable to

Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

        127.    All persons are subject to a similar, common law duty to exercise reasonable care

by not entrusting a dangerous instrument to a person they know or reasonably should know is

                                                  36
         Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 37 of 45



displaying a high propensity to use the product in a manner involving unreasonable risk of physical

injury to himself or others.

        ANSWER:        Walmart avers that the allegations contained in paragraph 127 of the

Complaint relate to contentions and allegations of law which require no response. To the extent a

response is deemed necessary, Walmart denies it violated any federal or state law, denies it

breached any legal duty, denies it was negligent in any way, denies it is in any way liable to

Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

        128.   WALMART knowingly breached one or more relevant statutes including, but not

limited to, § 5-205(b)(6) and a related duty of reasonable care by entrusting the Shotgun to JACOB

MACE.

        ANSWER:        Walmart denies the allegations in paragraph 128.

        129.   WALMART also had actual and/or constructive knowledge that JACOB MACE

was a prohibited purchaser under § 5-205(b)(6) and inebriated at the time he sought to purchase

the Shotgun.

        ANSWER:        Walmart denies the allegations in paragraph 129.

        130.   WALMART also had actual knowledge that JACOB MACE was likely to use the

Shotgun to harm himself or another due to both a specific warning provided by O'SHEA about

JACOB MACE's plan to use a firearm to commit suicide and general awareness of his mental

instability.

        ANSWER:        Walmart denies the allegations in paragraph 130.

        131.   But for WALMART's breach of one or more statutes and its duty of reasonable care

by entrusting the Shotgun to JACOB MACE in defiance of clear "red flags" indicating a high




                                                  37
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 38 of 45



likelihood JACOB MACE would use the gun to harm himself or others, JACOB MACE would

not have had access to a firearm November 15, 2019.

        ANSWER:         Walmart denies the allegations in paragraph 131.

        132.    WALMART's negligent and/or unlawful actions in entrusting the Shotgun to

JACOB MACE directly and foreseeably led to JACOB MACE committing suicide with the

Shotgun.

        ANSWER:         Walmart denies the allegations in paragraph 132.

        133.    Plaintiffs are entitled to damages for the harm that proximately resulted from

WALMART's negligent and/or unlawful misconduct.

        ANSWER:         Walmart denies the allegations in paragraph 133 and Walmart denies it

violated any federal or state law, denies it breached any legal duty, denies it was negligent in any

way, denies it is in any way liable to Plaintiffs, and denies that Plaintiffs are entitled to any relief

whatsoever.

                                           COUNT IV
                                    Nuisance – Wrongful Death
        134.    Plaintiffs adopt and incorporate the allegations in Paragraphs 1 through 133 above.

        ANSWER:         Walmart incorporates its Answers set forth above as though fully restated

in their entirety herein.

        135.    All parties have a duty to refrain from any actions, which will interfere with or

undermine rights held in common by the general public.

        ANSWER:         Walmart avers that the allegations contained in paragraph 135 of the

Complaint relate to contentions and allegations of law which require no response. To the extent a

response is deemed necessary, Walmart denies it violated any federal or state law, denies it




                                                  38
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 39 of 45



breached any legal duty, denies it was negligent in any way, denies it is in any way liable to

Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

       136.    A breach of this duty constitutes a public nuisance.

       ANSWER:         Walmart avers that the allegations contained in paragraph 136 of the

Complaint relate to contentions and allegations of law which require no response. To the extent a

response is deemed necessary, Walmart denies it violated any federal or state law, denies it

breached any legal duty, denies it was negligent in any way, denies it is in any way liable to

Plaintiffs, and denies that Plaintiffs are entitled to any relief whatsoever.

       137.    WALMART breached this duty by adopting business practices guaranteeing that it

would channel firearms like the Shotgun into the hands of vulnerable individuals like JACOB

MACE and, thereby, contribute to avoidable firearms suicides.

       ANSWER:         Walmart denies the allegations in paragraph 137.

       138.    Sales channeling firearms like the Shotgun into the hands of vulnerable individuals

like JACOB MACE are not only negligent but may also constitute direct or indirect violations of

one or more relevant state or federal firearms statutes.

       ANSWER:         Walmart denies the allegations in paragraph 138.

       139.    As a direct and foreseeable consequence of WALMART's creation of a public

nuisance, Plaintiffs have suffered a unique harm that is different not only in degree but also in kind

from other members of the public.

       ANSWER:         Walmart denies the allegations in paragraph 139.

       140.    Whereas WALMART's practices impose a general threat to public safety and

public convenience by diverting law enforcement and medical resources to respond to avoidable




                                                  39
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 40 of 45



suicides and away from competing crises, Plaintiffs have suffered categorically different emotional

deprivation in that they have lost a cherished family member.

       ANSWER:         Walmart denies the allegations in paragraph 140.

       141.    Upon information and belief, WALMART has not changed or modified its sales

practices regarding firearms in any significant way since JACOB MACE's death, thereby

rendering further, similar tragedies likely and continuing the relevant nuisance.

       ANSWER:         Walmart avers that pursuant to Rule 407 of the Federal Rules of Evidence

any subsequent remedial measures are not admissible to prove negligence, culpable conduct, a

defect in a product or its design, or a need for a warning or instruction and incorporates Rules 407

of the Federal Rule of Evidence in its response to paragraph 141. As to any remaining allegations

in paragraph 141, Walmart avers that “changed or modified its sales practices regarding firearms

in any significant way” is vague and, therefore, Walmart is without sufficient knowledge or

information as to the truth or falsity of the allegations contained in paragraph 141 and therefore

denies the allegations. Walmart also denies it violated any federal or state law, denies it breached

any legal duty, denies it was negligent in any way, denies it is in any way liable to Plaintiffs, and

denies that Plaintiffs are entitled to any relief whatsoever

       142.    Plaintiffs are entitled to both damages for the harm already caused by this nuisance

and injunctive relief to abate the ongoing nuisance.

       ANSWER:         Walmart denies the allegations in paragraph 142 and Walmart denies it

violated any federal or state law, denies it breached any legal duty, denies it was negligent in any

way, denies it is in any way liable to Plaintiffs, and denies that Plaintiffs are entitled to any relief

whatsoever.




                                                  40
         Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 41 of 45



                                        REQUESTED RELIEF
         WHEREFORE, Plaintiffs respectfully request that this Court grant judgement in their favor

and against Defendants as follows:

         1.      For actual damages, in an amount to be determined at trial, relating to Plaintiffs'

causes of action;

         2.      Requiring the Defendants to pay interest, costs, and reasonable attorney's fees

incurred by Plaintiffs;

         3.      For injunctive relief to abate the nuisance created by Defendants' unsafe practices;

         4.      For any other and further relief the Court deems appropriate.

         ANSWER:          Answering the “WHEREFORE” paragraph of Plaintiffs’ Complaint,

Walmart denies it violated any federal or state law, denies it breached any legal duty, denies it was

negligent in any way, denies it is in any way liable to Plaintiffs, and denies that Plaintiffs are

entitled to any relief whatsoever.


                                   ELECTION FOR JURY TRIAL

         Plaintiffs demands a jury trial as to all claims.

         ANSWER:          Walmart admits that Plaintiffs demand trial by jury on all issues so triable.

Walmart demands trial by jury on all issues so triable.

DEFENDANTS WALMART INC. AND WAL-MART STORES EAST L.P.’S DEFENSES

         Defendants Walmart Inc. and Wal-Mart Stores East, L.P. (collectively, “Walmart”), by

counsel, sets forth the following defenses:

         1.      Walmart denies the allegations in the Complaint that are not specifically admitted

above.



                                                    41
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 42 of 45



        2.      Plaintiffs’ Complaint, in whole or in part, fails to state a claim upon which relief

can be granted.

        3.      The Court lacks subject matter jurisdiction over Plaintiffs’ claims.

        4.      The Complaint is barred by the Protection of Lawful Commerce in Arms Act, 15

U.S.C. §§ 7901-7903 (2021).

        5.      Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs’ claims

constitute a qualified civil liability action as that term is defined in 15 U.S.C. § 7903(5)(A) and,

therefore, such claims are prohibited pursuant to 15 U.S.C. § 7902(a).

        6.      Some or all of Plaintiffs’ claims are barred, in whole or in part, by the applicable

statutes of limitations.

        7.      Some or all of the Plaintiffs lack standing to bring a claim.

        8.      Any alleged injuries sustained by the Plaintiffs were caused by the sole, concurring,

and/or contributory negligence of the Plaintiffs.

        9.      Walmart did not owe Plaintiffs and Decedent Jacob Mace a duty as a matter of law.

        10.     Plaintiffs and Decedent Jacob Mace assumed the risk of their injuries.

        11.     Plaintiffs’ Complaint fails to join a party in whose absence complete relief cannot

be accorded among those already partied.

        12.     Any action or lack of action by a Walmart employee found to be negligent was

outside the course and scope of said employee’s employment with Walmart.

        13.     Walmart’s alleged acts or failures to act were not the cause or proximate cause of

Plaintiffs’ alleged damages




                                                 42
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 43 of 45



       14.     Walmart’s alleged acts or failures to act were not the cause or proximate cause of

Plaintiffs’ alleged damages, but the Plaintiffs’ alleged injuries were a result of superseding and/or

intervening causes.

       15.     Walmart’s alleged acts or failures to act were not the cause or proximate cause of

Plaintiffs’ alleged damages, but the Plaintiffs’ alleged injuries were a result of prior and/or

subsequent conditions or occurrences for which Walmart is not responsible.

       16.     Walmart’s alleged acts or failures to act were not the cause or proximate cause of

Jacob Mace’s suicide.

       17.     Assuming negligence or other wrongdoing on the part of Walmart, which Walmart

expressly denies, Walmart did not bring about Jacob Mace’s delirium or insanity as to make

Walmart liable for Jacob Mace’s delirium or insanity.

       18.     Plaintiffs’ claims are barred by the doctrines of estoppel, release, res judicata.

laches, waiver, justification, fraud, and/or Plaintiffs’/Decedent’s own actions, inactions, or

omissions, such doctrines are pled as defenses to Plaintiffs’ action.

       19.     To the extent that Plaintiffs have received or do receive payments for the alleged

injuries and damages, any such payments constitute satisfaction and must be set-off against any

recoveries made in this litigation.

       20.     Plaintiffs’ recovery, if any, on any personal injury or wrongful death claim is

limited pursuant to MD. CTS. & JUD. PROC. § 11-108 (2021).

       21.     Plaintiffs failed to mitigate their damages, which would constitute fault, or

alternatively, their damages are reduced.

       22.     Plaintiffs have not suffered any damages for which they are entitled to relief.




                                                 43
        Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 44 of 45



       23.     Walmart is entitled to any statutory and common law immunity applicable to

Plaintiffs’ claims under federal and state law.

       24.     Walmart complied with all federal and state laws and regulations applicable to the

sale of firearms and ammunition.

       25.     Walmart complied with all federal and state laws and regulations applicable to

employee privacy.

       26.     Walmart is continuing its investigation and study of all facts and circumstances of

the subject matter of the Complaint, and accordingly, reserves the right to amend, modify, revise

or supplement its Answer, and to plead such further defenses and take such further actions as it

may deem proper and necessary in its defense upon the completion of such investigation and study.

                                                  Respectfully submitted,

                                                  By: /s/ Kevin C. Schiferl
                                                      Kevin C. Schiferl, IN Atty #14138-49
                                                      Stephanie V. McGowan, IN Atty #30759-49
                                                      Adam S. Ira, IN Atty #32017-49
                                                      FROST BROWN TODD LLC
                                                      201 North Illinois Street, Suite 1900
                                                      PO Box 44961
                                                      Indianapolis, IN 46244-0961
                                                      Telephone: (317) 237-3819
                                                      Fax: (317) 237-3900
                                                      kschiferl@fbtlaw.com
                                                      smcgowan@fbtlaw.com
                                                      aira@fbtlaw.com




                                                  44
         Case 8:21-cv-01412-CBD Document 29 Filed 09/15/21 Page 45 of 45



                                                      Christopher R. Dunn, #8712010168
                                                      DeCARO, DORAN, SICILIANO,
                                                      GALLAGHER & DeBLASIS, LLP
                                                      17251 Melford Boulevard, Suite 200
                                                      Bowie, Maryland 20715
                                                      Telephone: (301) 352-4950
                                                      Fax: (301) 352-8691
                                                      cdunn@decarodoran.com
                                                      Counsel for Defendants Walmart Inc. and
                                                      Wal-Mart Stores East, L.P.

                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 15th day of September, 2021, a copy of the foregoing document
was filed electronically with this Court’s ECF system. Notice of this filing will be sent to all
counsel of record by operation of the Court’s electronic filing system. Parties may access this
filing through the Court’s system.

                                                     /s/ Kevin C. Schiferl

 FROST BROWN TODD LLC
 201 North Illinois Street, Suite 1900
 PO Box 44961
 Indianapolis, IN 46244-0961
 317-237-3800
 Fax: 317-237-3900
 kschiferl@fbtlaw.com
 smcgowan@fbtlaw.com
 aira@fbtlaw.com

LR08000.0745228 4844-3593-3945v1




                                                45
